Case 1:11-CV-OOO71-PGG Document 289 Filed 11/19/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTI'IERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA; the States of
CALIFORNIA, COLORADO, CONNECTICUT,
DELAWARE, F`LORIDA, GEORGIA, HAWA]I,
ILLINOIS, INDIANA, LOUISIANA,
MARYLAND, MASSACH'USETTS, MICI-HGAN,
MINNESOTA, MONTANA, NEVADA, NEW
HAMPSHIRE, NEW JERSEY, N`EW MEXICO,
NEW YORK, NORTH CAROL[NA,
OKLAHOMA, RHODE ISLAND, TENNESSEE,
'I`EXAS, V[RGINIA, and WISCONSIN; the 11 CiV¢ 0071 (PGG)
DISTRICT OF COLUMBIA, the CITY OF
CHICAGO, and the CITY OF NEW YORK ex re£.,

and OSWALD BILOTTA,
Plaintiffs,
-against-
NOVARTIS PHARMACEUTICALS
CORPORATION,
Defendant.

 

 

REPLY DECLARATION OF BENJAMIN GRUENSTEIN IN FURTHER SUPPORT OF
NOVARTIS PHARMACEUTICAL CORPORATION’S MOTIONS TO EXCLUDE TI-IE
PROFFERED OPlNlONS OF PLAINTIFFS’ EXPERTS

I, Benjarnin Gruenstein, declare as follows:

1. I am a member of the law firm Cravath, Swa.ine & Moore LLP, counsel for
Defendant Novartis Pharmaceuticals Corporation (“NPC”) in the above-captioned action. This
Declaration accompanies the Reply Memoranda of law in Further Snpport of NPC’s Motions To
Exclude The Proffered Opinions of Plaintiffs’ Experts.

Exhibits
I. Attached hereto as Exhjbit 1 is a true and correct copy of excerpts from the

transcript of the deposition of Dr. Eric M. Gaier, dated March 7, 2018.

Case 1:11-CV-OOO71-PGG Document 289 Filed 11/19/18 Page 2 of 2

2. Attached hereto as Exhjbit 2 is a true and correct copy of the Expert Report of
I-Ieidi A. Sorensen, dated December 11, 201?.

3. Attached hereto as Exhibit 3 is a true and correct copy of excerpts from the
transcript of the deposition of Prot`essor Danjel McFadden, dated March 1, 2018.

4. Attached hereto as Exhibit 4 is a true and correct copy of excerpts from the
transcript of the deposition of Dr. Graham T. McMahon, dated January 29, 2018.

5. Attached hereto as Exhibit 5 is a true and correct copy of Jushan Bai, Panel Data

Models with Interactive Fixed Effects, Econometrica, Vol. ')'?, No. 4 (July 2009), at 1229-79.

l declare under penalty of perjury that the foregoing is true and correct.

/MZJ/

Exeeuted: November 15, 2018
New York, New York

 

Benjamin Gruenstein

